DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 46 is objected to because of the following informalities: place a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 34-38, 40 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US Patent Application Publication 2013/0062732).
Regarding claim 32, Lin et al disclose a method of providing dielectric fill across a semiconductor construction having an opening extending therein, the semiconductor construction having an upper surface proximate the opening, the method comprising:
forming photopatternable dielectric material 112 within the opening 110 and across the upper surface [see Fig. 1D; see also paragraph 0050]; and
patterning the photopatternable dielectric material into a dielectric structure [see Fig. 1E; see also paragraph 0059].
Lin et al disclose the method of claim 32, furthermore wherein the photopatternable dielectric material includes one or more of siloxane, silsesquioxane and diazonaphthoquinone [see paragraph 0055].
Regarding claims 35 and 36, Lin et al disclose the method of claim 32, furthermore wherein the photopatternable dielectric material is negative tone material or positive tone material [see paragraph 0056].
Regarding claim 37, Lin et al disclose the method of claim 32, furthermore comprising removing the photopatternable dielectric material from over the upper surface [see Figs. 1D and 1E].
Regarding claim 38, Lin et al disclose the method of claim 32, furthermore comprising forming one or more additional dielectric structures 120, 126 over the dielectric structure [see Fig. 1J].
Regarding claim 40, Lin et al disclose a method of providing dielectric fill across a semiconductor construction having an opening extending therein, the semiconductor construction having an upper surface proximate the opening, the method comprising:
forming photopatternable dielectric material 112 within the opening [see Fig. 1D; see also paragraph 0050]; and
exposing the photopatternable dielectric material to patterned actinic radiation [see paragraph 0056].
Regarding claim 42, Lin et al disclose the method of claim 40, furthermore wherein the photopatternable dielectric material includes one or more of siloxane, silsesquioxane and diazonaphthoquinone [see paragraph 0055].
Lin et al disclose the method of claim 40, furthermore wherein the photopatternable dielectric material is negative tone material or positive tone material [see paragraph 0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent Application Publication 2013/0062732) in view of Chuang et al (US Patent Application Publication 2015/0014807).
Regarding claims 33 and 41, Lin et al disclose the methods of claims 32 and 40. Lin et al do not disclose wherein the dielectric structure only partially fills the opening. One such as Chuang et al disclose a method of providing dielectric fill 601 across a semiconductor construction having an opening 304 extending therein, the semiconductor construction having an upper surface proximate the opening, the method comprising: forming dielectric material 601 within the opening and across the upper surface; and patterning the dielectric material into a dielectric structure 601 [see Figs. 5-7], wherein the dielectric structure only partially fills the opening [see Fig. 7]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the dielectric structure of Lin et al to partially fill the opening because Chuang et al teach that an opening partially filled can be further filled with a second dielectric material in order to allow for gap-filling in smaller openings as circuit densities increase in semiconductor devices [see paragraph 0003].
Lin et al and Chuang et al disclose the method of claim 33. Furthermore to the structure, Chuang et al disclose comprising forming one or more additional dielectric structures 801 over the dielectric structure 601 to substantially entirely fill the opening [see paragraphs 7 and 8].

Claims 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US Patent Application Publication 2015/0014807) in view of Lin et al (US Patent Application Publication 2013/0062732).
Regarding claim 45, Chuang et al disclose a method of providing dielectric fill across a semiconductor construction, the semiconductor construction having a substantially planar upper surface, openings extend through said substantially planar upper surface and into the semiconductor construction, the method comprising:
lining the openings 304 with a first dielectric material 401 to form lined openings, the first dielectric material within the lined openings having a thickness of less than or equal to about 50Å [see Figs. 3 and 4; see also paragraph 0019, wherein the liner is formed to a thickness of “in the order of tens to a hundred angstroms, which substantially overlaps the claimed range]; and
forming dielectric material 601 within the lined openings and across the substantially planar upper surface [see Fig. 6; see also paragraph 0021].
While Chuang et al do not disclose that the dielectric material formed within the lined openings is photopatternable, Chuang et al disclose wherein the dielectric material is formed from, among other things, siloxane or various silsesquioxane materials. One such as Liu et al disclose the use of photo-patternable low-k dielectric materials, including siloxane and various silsesquioxanes, for trench filling uses [see paragraphs 0051 and 0052]. It would have been obvious to one of 
Regarding claim 46, the prior art of Chuang et al and Lin et al disclose the method of claim 45. Furthermore to the photopatternable dielectric material, Lin et al disclose wherein the patterning of the photopatternable dielectric material comprises exposing the photopatternable dielectric material to patterned actinic radiation [see paragraph 0056].
Regarding claim 47, the prior art of Chuang et al and Lin et al disclose the method of claim 45. Furthermore, Chuang et al disclose comprising patterning the photopatternable dielectric material into second dielectric structures within the lined openings [see Fig. 7; see also paragraph 0023]. Chuang et al do not disclose wherein the patterning is by developing the photopatternable material, but rather disclose wet cleaning [see paragraph 0023]. However, as discussed above, Lin et al disclose that photopatterning is a known alternative in the art for the claimed materials. 
Regarding claim 48, the prior art of Chuang et al and Lin et al disclose the method of claim 47. Furthermore, Chuang et al disclose comprising treating the second dielectric structures to alter one or more physical characteristics of the second dielectric structures [see paragraph 0022].
Regarding claim 49, the prior art of Chuang et al and Lin et al disclose the method of claim 48. Furthermore, Chuang et al disclose wherein the treatment includes exposure to one or more of ultraviolet light, hydrogen peroxide, water vapor, steam, ammonia, oxygen, ozone, ozonated water, tetramethylammonium hydroxide, nitrogen, argon, and thermal processing to a temperature within a range of from about 250ºC to about 850ºC [see paragraph 0022].
Regarding claim 50, the prior art of Chuang et al and Lin et al disclose the method of claim 45. Furthermore, both Chuang et al and Lin et al disclose wherein the photopatternable dielectric material includes one or more of siloxane, silsesquioxane and diazonaphthoquinone [see Chuang et al, paragraph 0021 and Lin et al, paragraph 0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899